Order entered January 22, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00075-CR

                               WINTER KAY ARTHUR, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 2
                                   Kaufman County, Texas
                            Trial Court Cause No. 16-30605-CC2-M

                                           ORDER
        Before the Court is the State of Texas’s motion to extend time to file brief tendered. We

GRANT the motion and ORDER the brief tendered to the Clerk of the Court January 16, 2019

filed as of the date of this order.

        We note that by order dated December 12, 2018 we directed appellant to file, no later

than December 21, 2018, a certification stating whether she agreed with the State’s position that

“part 002” of State’s amended Exhibit 4 was not admitted into evidence or played for the jury

and should be stricken. We cautioned that if appellant failed to respond we would abate the

appeal to allow the trial court to conduct a hearing as to the accuracy of the exhibit. To date,

appellant has not responded. Accordingly, we ORDER the Honorable Bobby Rich, Presiding

Judge of Kaufman County Court at Law No. 2, to conduct a hearing to determine whether “part
002” of State’s amended Exhibit 4 was admitted into evidence or played to the jury. Judge Rich

shall make written findings of fact and have them filed in a supplemental clerk’s record no later

than February 25, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to Judge Rich, Kaufman

County Clerk Laura Hughes, and the parties.

         We ABATE the appeal to allow the trial court an opportunity to comply with this

order. The appeal will be reinstated no later than March 4, 2019.

                                                    /s/    BILL PEDERSEN, III
                                                           JUSTICE